DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of U.S. Patent No. 11,132,399. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-20 of U.S. Patent No. 11,132,399 contains every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application.  Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Regarding claim 1, 
Instant Application
Claims 1 and 17 of U.S. Patent 11,132,399
A method comprising:
A method comprising:
determining, by one or more processors, that one or more criteria associated with a user correspond to a trip taken by the user during a given time interval;
determining, by one or more processors, that one or more criteria associated with a user correspond to a trip taken by the user during a given time interval;

retrieving, by the one or more processors, a plurality of visual media items generated by a client device of the user during the given time interval;

determining location information for the plurality of visual media items;

obtaining a map having a dimension that matches a dimension of a given visual media item of the plurality of visual media items; 
determining weather at a location of the trip taken by the user;
determining weather at the location of the trip taken by the user (claim 17); 
determining that the weather at the location of the trip taken by the user differs from weather at a home location of the user;
determining that the weather at the location of the trip taken by the user differs from weather at a home location of the user (claim 17); and
automatically generating a trip graphic representing the trip based on a plurality of visual media items generated by the user during the given time interval;
automatically generating a trip graphic by adding a representation of one or more of the plurality of visual media items to the obtained map that has the dimension that matches the dimension of the given visual media item, the trip graphic representing the trip based on the plurality of visual media items generated by the user during the given time interval and the determined location information;
in response to determining that the weather at the location of the trip taken by the user differs from the weather at the home location of the user, modifying one or more visual properties of the trip graphic to represent the weather at the location of the trip taken by the user; and
in response to determining that the weather at the location of the trip taken by the user differs from the weather at the home location of the user, modifying visual properties of the trip graphic to represent the weather at the location of the trip taken by the user (claim 17);
causing the trip graphic to be displayed on a client device associated with the user.
causing the trip graphic to be displayed on the client device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loscalzo et al. (U.S. Patent Application Publication 2017/0192965) discloses a method comprising: determining, by one or more processors, that one or more criteria associated with a user correspond to a trip taken by the user during a given time interval (Fig. 4; paragraphs [0029] and [0030] – image analysis; paragraph [0063] – at step 410, media files are organized into an album for example, a vacation album based on files created at a location away from a user’s home over a period of days at a longitude and latitude associated with a vacation location – one or more albums may be generated – for example, the metadata may indicate that a plurality of media files were generated at a location that is at least a pre-defined distance, for example 100 miles, away of the user’s home location – in addition, it may be determined that the plurality of media files at said location was generated over a number of days – further, the reverse geocode lookup may indicate a tourist location rather than a street address, for example, the Eiffel Tower – in some embodiments, image recognition software tags indicate a vacation destination – in some embodiments, a database of public locations may be accessed to retrieve additional media files of the vacation destination to include the vacation album); retrieving, by the one or more processors, a plurality of visual media items generated by a client device of the user during the given time interval (Fig. 4; paragraph [0063] – at step 410, media files are organized into an album for example, a vacation album based on files created at a location away from a user’s home over a period of days at a longitude and latitude associated with a vacation location – one or more albums may be generated – for example, the metadata may indicate that a plurality of media files were generated at a location that is at least a pre-defined distance, for example 100 miles, away of the user’s home location – in addition, it may be determined that the plurality of media files at said location was generated over a number of days – further, the reverse geocode lookup may indicate a tourist location rather than a street address, for example, the Eiffel Tower – in some embodiments, image recognition software tags indicate a vacation destination – in some embodiments, a database of public locations may be accessed to retrieve additional media files of the vacation destination to include the vacation album); determining location information for the plurality of visual media items, automatically generating additional media files to represent the trip based on the plurality of visual media items generated by the user during the given time interval and the determined location information (Fig. 4; paragraph [0063] – at step 410, media files are organized into an album for example, a vacation album based on files created at a location away from a user’s home over a period of days at a longitude and latitude associated with a vacation location – one or more albums may be generated – for example, the metadata may indicate that a plurality of media files were generated at a location that is at least a pre-defined distance, for example 100 miles, away of the user’s home location – in addition, it may be determined that the plurality of media files at said location was generated over a number of days – further, the reverse geocode lookup may indicate a tourist location rather than a street address, for example, the Eiffel Tower – in some embodiments, image recognition software tags indicate a vacation destination – in some embodiments, a database of public locations may be accessed to retrieve additional media files of the vacation destination to include the vacation album); and causing the additional media files to be displayed on the client device (Figs. 4 and 5; paragraph [0036] – one or more vacation albums 136 may be generated; paragraphs [0063] and [0064] – Fig. 4, step 410 – generate one or more vacation albums and step 412, generate rolling albums – the albums and their contents are generated on the client device).  However, Loscalzo et al. fails to disclose automatically generating a trip graphic to represent the trip based on the plurality of visual media items generated by the user during the given time interval and the determined location information; and causing the trip graphic to be displayed on the client device.
Padmanabhan et al. (U.S. Patent Application Publication 2013/0117365) discloses a method comprising: automatically generating a trip graphic to represent the trip based on the plurality of visual media items generated by the user during the given time interval and the determined location information (paragraph [0013] – receiving instances of digital media, at least some of the instances of digital media comprising location and time data; creating a group of digital media related by time and location from the received instances of digital media; analyzing the digital media in the group of digital media to determine a theme for the group of the digital media; and generating presentation data for use when the group of digital media is viewed by a user, the presentation data including one or more of background graphics data, font data, or audio data and that is associated with the determined theme for the group of the digital media); and causing the trip graphic to be displayed on the client device (paragraph [0013] – receiving instances of digital media, at least some of the instances of digital media comprising location and time data; creating a group of digital media related by time and location from the received instances of digital media; analyzing the digital media in the group of digital media to determine a theme for the group of the digital media; and generating presentation data for use when the group of digital media is viewed by a user, the presentation data including one or more of background graphics data, font data, or audio data and that is associated with the determined theme for the group of the digital media – the method further comprises outputting the group of digital media and the presentation data for viewing by one or more recipients).
Kim et al. (U.S. Patent Application Publication 2022/0122309) discloses that when an avatar recommendation according to the weather information is selected by the user, the processor 220 may identify the weather for the current day in connection with the weather application.  The processor 220 may change and display a background screen displaying the 3D avatar representing the user, based on information about the weather identified for the current day.  The processor 220 may identify a 3D graphic object corresponding to an item recommendable based on the weather information among the personalization items of the 3D avatar, may apply the identified 3D graphic object to the 3D avatar, and may display the 3D avatar (paragraphs [0085] - [0087]).
Novikoff et al. (U.S. Patent Application Publication 2018/0068019) discloses a method comprising: determining that the client device has been at a different location than a home location for more than a specified threshold, detecting when the client device returns to the home location after being at the different location (paragraph [0008] – threshold time difference; paragraph [0053] – in another example, more videos of a “skiing highlights” theme may be generated on certain days of the week, e.g., on a Monday following a long weekend in the winter, etc.; paragraph [0114] – for example, some themes may be associated with particular locations, such as a vacation theme when the user is located at home (e.g., indicating that the user has returned home from the vacation and can view the generated video while at home; paragraph [0117] – a travel-related theme of “my recent travels” (e.g., to generate a video showing images depicting locations on recent travels of the user) may have a them date that is associated with an event of the user returning to a home location – this theme date can cause the video to be generated when the user returns home – thus, the theme of “recent travels” may not be obtained in block 410 (or may have a low probability of being obtained) if the user data indicates that the user has not yet returned to a home location); and triggering the automatic generation of the trip graphic after a specified period of time has elapsed since the client device returned to the home location (paragraph [0008] – threshold time difference; paragraph [0053] – in another example, more videos of a “skiing highlights” theme may be generated on certain days of the week, e.g., on a Monday following a long weekend in the winter, etc.; paragraph [0114] – for example, some themes may be associated with particular locations, such as a vacation theme when the user is located at home (e.g., indicating that the user has returned home from the vacation and can view the generated video while at home; paragraph [0117] – a travel-related theme of “my recent travels” (e.g., to generate a video showing images depicting locations on recent travels of the user) may have a them date that is associated with an event of the user returning to a home location – this theme date can cause the video to be generated when the user returns home – thus, the theme of “recent travels” may not be obtained in block 410 (or may have a low probability of being obtained) if the user data indicates that the user has not yet returned to a home location).
Hamasaki et al. (U.S. Patent Application Publication 2005/0128305) discloses a method comprising: computing a central point based on the latitude and longitude coordinate for each of the plurality of visual media items (Figs. 22 and 23 – representative position; paragraph [0225] – as shown in Fig. 22, the comment-generating unit 53 reads the position information of the image information classified into the group whose comment should be generated to store in the classification information-storing unit 6, and calculates a representative position and a distribution range based on a positional distribution thereof – the comment-generating unit 53 determines a geometric center of the minimum circle as the representative position, and further determines a diameter of the minimum circle as the distribution range; paragraph [0242] – geometric center position); and retrieving a map image corresponding to the central point (Figs. 22 and 23 – representative position; paragraph [0225] – as shown in Fig. 22, the comment-generating unit 53 reads the position information of the image information classified into the group whose comment should be generated to store in the classification information-storing unit 6, and calculates a representative position and a distribution range based on a positional distribution thereof – the comment-generating unit 53 determines a geometric center of the minimum circle as the representative position, and further determines a diameter of the minimum circle as the distribution range; paragraph [0242] – geometric center position).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
September 29, 2022